The question of whether to grant leave to serve a late notice of claim is left to the sound discretion of the Court (see, Matter of Fok v City of New York, 224 AD2d 693; Matter of Gruber v City of New York, 156 AD2d 450). The Supreme Court did not improvidently exercise its discretion in denying the petitioner’s application. The alleged claim accrued in June 1993, and the petitioner failed to present an adequate excuse for her delay in presenting the claim nine months later. Moreover, the delay would substantially prejudice the respondents in maintaining their defense on the merits (see, Matter of Rudisel v City of New York, 217 AD2d 702; Matter of Fok v City of New York, supra). Bracken, J. P., O’Brien, Goldstein and Florio, JJ., concur.